                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA



UNITED STATES OF AMERICA                     *
                                             *
v.                                           *       Criminal No. 20-00089-JB
                                             *
MONTESE HARRIS                               *


               GOVERNMENT=S POSITION RELATING TO THE
       PRESENTENCE INVESTIGATION REPORT AND GUIDELINE FACTORS

       Comes now the United States, by and through the United States Attorney for the Southern

District of Alabama, and responds to the presentence investigation report and guideline

calculations therein as follows:

       The United States has no objections to the presentence investigation report filed herein and

adopts the application and determination of sentencing factors and the guidelines calculations

therein.

       WHEREFORE, the Government files its response to the presentence investigation report

and the guideline computations contained therein.

                                                     Respectfully submitted,

                                                     SEAN P. COSTELLO
                                                     UNITED STATES ATTORNEY

                                                     By: s/Gloria A. Bedwell
                                                     Gloria A. Bedwell (BEDWG1000)
                                                     Assistant United States Attorney
                                                     63 South Royal Street, Suite 600
                                                     Mobile, Alabama 36602
                                                     (251)441-5845
                                CERTIFICATE OF SERVICE

       I hereby certify that on May 4, 2021, I electronically filed the foregoing with the Clerk of
the Court using CM/ECF system, which will send notification of such filing to the attorney for the
defendant and the U.S. Probation Officer.


                                                     s/Gloria A. Bedwell
                                                     Gloria A. Bedwell
                                                     Assistant United States Attorney
